DETAILED ACTION
This correspondence is responsive to the Amendment filed February 15, 2022. Claims 1-20 are pending in the case, with claims 1, 10 and 19 in independent form. No claims are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument:
The Applicant submits that it appears that the Examiner is using the claims as a roadmap to selectively combine the prior art references to produce the claimed invention. 
First, Tillberg et al. is directed to the integration of paper records into a searchable electronic database. Paper documents are scanned into an electronic system in order to capture and store the data from the scanned documents. 
First, the problem being addressed in Tillberg et al. is that there exists an enormous amount of information that is located on paper forms and documents. In general, this information is not readily available to computerized systems in its current state because the forms are captured and stored as whole images. 
Tillberg et al. is directed to the integration of paper records into a searchable electronic database. Paper documents that include data are scanned into an electronic system in order to capture and store the data from the scanned documents. 
The claimed invention currently recites the following: receive from a client device a screenshot of an application page from an application, with the application page including a form requiring data to be filled in by a user of the client device, 
The Examiner referenced FIG. 3 in Tillberg et al. as disclosing this feature of the claimed invention. However, the blank forms that are being scanned in are to be identified as blank template forms. These blank template forms are later used to receive data from the scanned in paper forms and documents that include data that are not readily available to computerized systems in its current state because the scanned in paper forms and documents are normally captured and stored as whole images. 
In the claimed invention, the form in the screenshot of the application page requires data that is to be filled in by a user. The Applicant submits that taking paper records and integrating them into a searchable electronic database is not the same. 
The flowchart in FIG. 3 lays out the steps for taking a scanned in form and cleaning it up to be later used as a template to receive data from a scanned in paper record. In Tillberg et al., the automatic generation of templates for use in a visualization and editing environment consists of a set of computerized steps (FIG. 3) that utilize sub-processes from Fingerprinting and OCR analysis. These sub processes are coupled together to provide highly defined templates, generally saving considerable time and effort in the template generation phase of the whole form identification process. In particular, lines are detected using the line identification process and another algorithm is used to find intersections, which are then automatically analyzed to determine field boundaries or boxes. The field boundary are then determined. 
The Examiner also referenced FIG. 10 in Tillberg et al. as disclosing this feature of the claimed invention. Once the template setup is complete, the filled-in forms are input for data capture (step 210 of FIG. 2). FIG. 10 is a flowchart showing exemplary steps in inputting filled-in forms into the database. 
In FIG. 10, filled-in forms are acquired 1005 from filled-in paper forms 1010 and/or filled in electronic forms 1012. The acquired paper forms 1010 may optionally be subject to pre-scan sorting 1015 before being scanned 1020 into electronic format. The scanned and/or electronic forms are then stored 1030 in a database to await processing. 
For form identification (step 215 of FIG. 2), 
automated scan identification methods by which unidentified scans to be recognized are compared with known template forms. This ultimately yields either a best match with a specific template or a "null result", which means that none of the templates match sufficiently well to the unidentified scan of interest to be considered a match. 
This method in Tillberg et al., referred to as "Fingerprinting", utilizes the line locations on the unidentified scan and compares those lines to the plurality of the lines comprising the templates. During the Fingerprinting process, scaling factors are determined and translation of the form relative to the template is tested in both X and Y directions. Each unidentified scan may be Fingerprinted against each template form, yielding a comparison score. The score relates to the closeness of match of the unidentified scan with the template form. The template that yields the best score may be declared a match. Alternatively, if a suitable score is not reached, then the unidentified form is considered not to have a corresponding template within the template dictionary.

The examiner respectfully submits that applicant’s first argument regarding the claim 1 limitation for the server to “receive from a client device a screenshot of an application page from an application, with the application page including a form requiring data to be filled in by a user of the client device” rests entirely on the Tillberg reference. However, the rejection itself relies on Tillberg only for disclosing a server to receive a form image from a scanned paper form. Tillberg, paragraphs 78, 61, 176. 
In the rejection, Smith is relied upon for disclosing receiving “from a client device, a screenshot of an application page from an application, with the application page including a form requiring data to be filled in by a user of the client device.” Smith, Figs 1-4, paragraphs 65, 61, 63, 55, 44, 40, 24.
The examiner respectfully submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Tillberg to include the server comprising a memory and a processor of Eigner and to receive the form image from the client screenshot of the application page from the 

Regarding Applicant’s second argument:
The claimed invention further currently recites the following: extract a form template from the screenshot, with the extracted form template not including form field values, 
The Examiner referenced FIG. 8 in Tillberg et al. as disclosing this feature of the claimed invention. As shown in FIG. 8, after the needed forms are acquired 805 in electronic format from blank paper forms 810, electronic blank forms 812, and/or used paper forms 814, field positions are located 820 based on the identification of lines, corners, and boxes. Next, field boundaries are generated 825. Character strings from within those fields are recognized 830 and linked to the field boundaries, then the fields are identified 835 with field names and locations and optionally linked to metadata 840 associated with the fields. The positions of the fields and the related character strings may be edited and validated during an optional user quality control and editing step 850, after which the form definitions and templates are stored 855. 
The Applicant submits that Tillberg et al. is backwards from the claimed invention. In the claimed invention, the screenshot of the application page includes the form that is to be filled in by a user of a client device. This form is populated by the client device after the form field values have been matched to a private form template. In Tillberg et al., the scanned in blank form is not to be filed in by a user of a client device. Instead, the form is to be defined as a template which is later used as a match to receive data from a scanned in paper form or document (with data). 
The Applicant submits that the Examiner has mischaracterized Tillberg et al. as disclosing certain features of the claimed invention. The Applicant further submits that Smith et al. and Eigner fail to provide the noted deficiencies of Tillberg et al. 

The examiner respectfully submits that, similar to applicant’s first argument, applicant’s second argument regarding the claim 1 limitation for the server to “extract a form template from the screenshot, with the extracted form template not including form field values” rests entirely on the Tillberg reference. However, the rejection itself relies upon the combination of Tillberg in view of Smith as teaching a server to receive the screenshot image of the form requiring data to be filled in and not including form field values. Tillberg is further relied on for disclosing a server to extract a form template from the form image, with the extracted (blank) form template not including form values. Tillberg, Figs 3, 8, 9, paragraphs 103, 102, 104-114, 78, 75. Smith, Figs 1-4, paragraphs 65, 61, 63, 55, 44, 40, 24.
The examiner further respectfully submits that Tillberg in view of Smith and Eigner is not backwards from the claimed invention because Tillberg receives a form image, and extracts a form template from the blank form image to compare and match with a database of forms and Smith receives the screenshot of the application page including the form that is to be filled in by a user of a client device and Eigner uses a private form template database including private form templates from a plurality of applications, with each private form template having user data associated therewith previously filled in for the user and providing the field values from the matched private form template to the client to populate the form. Eigner, Figs. 2-8, 12, 13, paragraphs 41, 41-43, 52, 55.
The examiner respectfully submits that It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Tillberg to receive the form image from the client screenshot of the application page 
Thus, the examiner respectfully maintains that the combination of Tillberg in view of Smith and Eigner renders as obvious the claimed invention as recited by the independent claims.
 
Allowable Subject Matter
Claims 5, 7-9 and 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the nonstatutory double patenting rejection is overcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious and unpatentable over claims 1-21 of U.S. Patent No. 10,990,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ only in minor variations in wording and scope. The scope of the claims in the present application are broader because the independent claims do not include the subject matter recited by dependent claims 5, 7-9, 14, 16-18.

Regarding claim 1, the ‘751 patent claims recite:
A server comprising: a memory and a processor configured to perform the following (i.e., form template server (server), database (memory), computing (processor) system, ‘751 patent claim 1, col 10:32; claim 10, col 11:42-44.): 
receive from a client device a screenshot of an application page from an application, with the application page including a form requiring data to be filled in by a user of the client device (i.e., generating a screenshot of the application page prior to the form being filled in with the data; transmitting the screenshot of the application page to the form template server (receive from a client device a transmitted screenshot). ‘751 patent claim 16, col 12:43-49.), extract a form template from the screenshot, with the extracted form template not including form field values, compare the extracted form template to a private form template database for a match, the private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having form field values previously filled in for the user (i.e., ‘751 patent claim 1, col 10:32-44.); and providing form field values from a matched private form template to the client device in order for the client device to populate the form in the screenshot (i.e., ‘751 patent claim 1, col 10:45-56; claim 16, col 12:50-60.).
  
Regarding claim 2, which depends from claim 1 and recites:
wherein the application providing the form is different from the applications associated with the private form templates in the private form template database (i.e., ‘751 patent claim 2, col 10:57-61; claim 17, col 12:61-64.).  

Regarding claim 3, which depends from claim 1 and recites:
wherein the application providing the form is a web application accessed by the client device (i.e., ‘751 patent claim 4, col 11:3-7.).
  
Regarding claim 4, which depends from claim 1 and recites:
wherein said processor is further configured to: extract labels and form field names from the form; correlate the labels with the form field names; and use the correlated labels and form field names to extract the form template (i.e., ‘751 patent claim 6, col 11:11-17.).  

Regarding claim 5, which depends from claim 4 and recites:
wherein said processor is further configured to access a public form template database comprising a plurality of public form templates from the plurality of different applications from different users, with each public form template including labels and form field names without form field values; and wherein said processor is further configured to: extract labels and form field names from the form; and match the label and form field names to one of the public form templates, with the matched public form template to be used as the form template extracted from the screenshot (i.e., ‘751 patent claim 7, col 11:18-29.).
  
Regarding claim 6, which depends from claim 1 and recites:
wherein the extracted form template includes labels and form field names without form field values; and wherein the plurality of private form templates from the plurality of different applications include labels, form field names and form field values, with the form field values corresponding to the data previously filled in for the user (i.e., ‘751 patent claim 1, col 10:32-44.).
  
Regarding claim 7, which depends from claim 6 and recites:
wherein the plurality of private form templates from the plurality of different applications include shared labels; and wherein said processor is further configured to group together different form 21QADDMG18-A1035-USO2-CON(96076-CON1)field names corresponding to each shared label, with the compare for a match including the following: match a label from the extracted form template to one of the shared labels; and match the form field name for the label from the extracted form template to one of the form field names in the grouped together different form field names (i.e., ‘751 patent claim 1, col 10:38-54.).
  
Regarding claim 8, which depends from claim 1 and recites:
wherein if more than one private form template matches the extracted form template, then said processor is further configured to determine a match based on a score having been assigned to each of the more than one private form matched templates (i.e., ‘751 patent claim 8, col 11:30-36; claim 16, col 12:54-59.).  

Regarding claim 9, which depends from claim 1 and recites:
wherein if more than one private form template matches the extracted form template, then said processor is further configured to determine a match based on a context of the extracted form template (i.e., ‘751 patent claim 9, col 11:37-41; claim 21, col 14:38-41.).

Claims 10-18 recite methods that substantially parallel the servers recited by claims 1-9. Therefore, the analysis discussed above with respect to claims 1-9 also applies to claims 10-18, respectively. Accordingly, claims 10-18 are rejected under substantially the same rationale as set forth above with respect to claims 1-9, respectively. 

Regarding claim 19, the ‘751 patent claims recite:
A method for operating a client computing device comprising: displaying an application page from an application, with the application page including a form requiring data to be filled in by the user; generating a screenshot of the application page prior to the form being filled in with the data (i.e., ‘751 patent claim 10, col 11:42-49; claim 16, col 11:36-37, 43-47; claim 20, col 13:36-39; claim 21, col 14:20-21, 27-31.); transmitting the screenshot of the application page to a server (i.e., ‘751 patent claim 16, col 12:48-49; claim 21, col 14:32-33.) that includes a private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user (i.e., ‘751 patent claim 16, col 12:38-42; claim 21, col 14:21-26.); receiving, from the server, a matched private form template based on the server comparing a form template extracted from the screenshot to the private form template database for a match (i.e., ‘751 patent claim 16, col 12:50-42; claim 21, col 14:34-38.); and obtaining form field values from the matched private form template; and populating the displayed form with the form field values from the matched private form template (i.e., ‘751 patent claim 1, col 10:45-56; claim 16, col 12:50-60.).  

Regarding claim 20, which depends from claim 19 and recites:
wherein the application providing the form being displayed by the client device is different from the applications associated with the private form templates in the private form template database (i.e., ‘751 patent claim 2, col 10:57-61; claim 17, col 12:61-64.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13, 15 and are rejected under 35 U.S.C. 103 as being unpatentable over Tillberg et al. (Pub. No. US 2007/0168382) hereinafter Tillberg in view of Smith et al. (Pub. No. US 2014/0032267 A1, published January 30, 2014) hereinafter Smith and Eigner et al. (Pub. No. US 2014/0122988 A1, published May 1, 2014) hereinafter Eigner.

Regarding claim 1, Tillberg teaches:
A server comprising: a memory and a processor configured to perform the following: 
Tillberg teaches The invention may be implemented on any of the many platforms known in the art, including, but not limited to, MacIntosh, Sun, Windows or Linux PC, Unix, and other Intel X-86 based machines, and in the preferred embodiment is implemented on a Windows and Linux PC based machines, including desktop, does not explicitly disclose server comprising: a memory and a processor.
However, Eigner teaches that FIG. 13 is a block diagram that illustrates an embodiment of a computer /server system 1300 upon which an embodiment of the inventive methodology may be implemented. The system 1300 includes a computer /server platform 1301 including a processor 1302 and memory 1303 which operate to execute instructions (a server comprising: a memory and a processor), as known to one of skill in the art. Eigner, Fig 13, para 95.
It would have been obvious to one of ordinary skill in the art to implement the server computer of Tillberg to include the server comprising a memory and a processor of Eigner, with a reasonable expectation of success, in order to enable the server computer to store and execute instructions. Eigner, para 95.
receive from a client device a screenshot of an application page from an application, with the application page including a form requiring data to be filled in by a user of the client device, 
Tillberg teaches that In FIG. 3, needed forms are acquired 305 in-electronic format, including blank paper forms 310, electronic blank forms 312, and used paper forms 314, the paper forms being scanned to transform them into electronic versions or scans (a server receiving a form image) preferably at 300 dpi or greater. This process is 
Tillberg does not specifically disclose from a client device display of an application page from an application, with the application page including a form requiring data to be filled in by a user.
However, Smith teaches that FIG. 4 is a diagram of processing options or steps involved in implementing the invention. With (F44.1) an entity is accessed by a user through an electronic device and (F44.1a) the user registers and authenticates on the device; then (F44.1b) the user is presented with registration or enrollment forms. These can be accessed through (F44.1b1) websites (F44.1b2) social networks, (F44.1b3) stores or businesses, (F44.1b4) at government agency registration sites or desks or kiosks, or (F44.1b5) through other access points provided by data consumers for users to enter responses into forms or templates (a client device display of an application page from an application, with the application page including a form requiring data to be filled in by a user). Smith, Figs. 1-4, paragraphs 61, 65, 63, 55, 40, 24.
Embodiments of the invention will commonly implement computer readable code to connect devices of users of the invention and offer access to data entry forms that can accept input into the form from a user who is accumulating and posting entries to a data store. If data capture through a data tagger and accumulator performing API calls and electronic field discovery and inspection is not implemented in a given embodiment, a user will instruct the device to initiate the capture of an image of a form (from a client device, a screenshot of an application page from an application, with the application page including a form requiring data to be filled in by a user of the client device), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Tillberg to include the server comprising a memory and a processor of Eigner and to receive the form image from the client screenshot of the application page from the application including a form requiring input of Smith, with a reasonable expectation of success, in order to enable the server computer to store and execute instructions, and in order to offer access to data entry forms that can accept input into the form from a user who is accumulating and posting entries to a data store. Eigner, para 95. Smith, Figs 1-4, paragraphs 65, 61, 63, 55, 44, 40, 24. 
extract a form template from the screenshot, with the extracted form template not including form field values, 
blank form image not including form field values), electronic blank forms 812, and/or used paper forms 814, field positions are located 820 based on the identification of lines, corners, and boxes. Next, field boundaries are generated 825. Character strings from within those fields are recognized 830 and linked to the field boundaries, then the fields are identified 835 with field names and locations and optionally linked to metadata 840 associated with the fields. The positions of the fields and the related character strings may be edited and validated during an optional user quality control and editing step 850, after which the form definitions and templates are stored 855 (extract a form template from the form image, with the extracted (blank) form template not including form values). Tillberg, Figs 3, 8, 9, paragraphs 102, 103-114, 78, 75. The automatic generation of templates for use in a visualization and editing environment consists of a set of computerized steps that utilize sub-processes from Fingerprinting and OCR analysis (extract a form template from the form image, with the extracted (blank) form template not including form values). These sub processes are coupled together to provide highly defined templates, generally saving considerable time and effort in the template generation phase of the whole form identification process. In particular, lines are detected using the line identification process and another algorithm is used to find intersections, which are then automatically analyzed to determine field boundaries or boxes. The field boundary determination consists of the 
compare the extracted form template to a private form template database for a match, the private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having form field values previously filled in for the user; and 
Tillberg teaches that, The automatic generation of templates for use in a visualization and editing environment consists of a set of computerized steps that utilize sub-processes from Fingerprinting and OCR analysis (form template extracted from the form image). These sub processes are coupled together to provide highly defined templates, generally saving considerable time and effort in the template generation phase of the whole form identification process. In particular, lines are detected using the line identification process and another algorithm is used to find intersections, which are then automatically analyzed to determine field boundaries or boxes. The field boundary determination consists of the following steps: [0104] 1. Extract all intersection points and line endpoints. Tillberg, Figs 2, 3, 8, 9, 11, paragraphs 103-114, 78.
In one embodiment, the process of the present invention comprises the steps of identifying the form by comparison to a dictionary of template forms, isolating the regions on the form based on position, extracting the images from the regions, depositing the images in a database with positional information, applying recognition if necessary, using rules to validate form identity and correct recognition, and automatically presenting potential errors to a user for quality control. First, templates for forms are established. Next, the documents, pages, or forms to be identified and from compare the extracted form template extracted from the form image to a form template database (dictionary storing form templates)) for a match). Tillberg, Figs 2, 3, 8, 9, 11, paragraphs 30, 28-30. "Positive Identification Score (PID)" means the score during Fingerprinting below which a correct template hit is indicated, meaning that the scan has been matched to the correct template (compare the extracted form template from the form image (scan) to a form template dictionary for a match). Tillberg, paragraphs 67, 28-30. Tillberg teaches that the invention (form template server) may be implemented on any of the many platforms known in the art, including, but not limited to, MacIntosh, Sun, Windows or Linux PC, Unix, and other Intel X-86 based machines, and in the preferred embodiment is implemented on a Windows and Linux PC based machines, including desktop, workstation, laptop and server (form template server) computers. Tillberg, Figs 2, 3, 8, 9, 11, paragraph 176.
Thus Tillberg teaches compare the extracted form template to a form template database for a match. Tillberg does not specifically disclose the private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user.
However, Eigner teaches in the field related to relate generally to the field of electronic management of information, and more particularly to populating user information on an electronic form, document, webpage or electronic media. Eigner, paragraph 2. Eigner, which is analogous to the claimed invention because Eigner is private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user) for future use on the same or other forms. The browser extension 502 may provide a popup menu 508 with a Copy Button 510 to copy fields to the user profile, as well as a Fill Fields Button 512 to populate data from the user profile to the form 112b. The information may be extracted and populated even for a complete form that spans numerous pages. Blank forms and documents and other user information may also be directly uploaded to the system, where the form or document and its fields can be captured, mapped and stored as templates (private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user). For example, a credit card application form may be uploaded to the system and stored in the Document Library Database, with the form fields identified so they can be mapped to the corresponding user fields in the database, either manually or using automatic mapping techniques. Eigner, Figs. 2-8, 12, 13, paragraphs 41, 41-43, 52, 55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Tillberg to include the server private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user of Eigner and to receive the form image from the client screenshot of the application page from the application including a form requiring input of Smith, with a reasonable expectation of success, in order to enable the server computer to store and execute instructions, and to assist the user in staying organized and keeping on top of all the information submitted and in order to offer access to data entry forms that can accept input into the form from a user who is accumulating and posting entries to a data store. Eigner, para 4-9, 95. Smith, Figs 1-4, paragraphs 65, 61, 63, 55, 44, 40, 24.
Eigner, Figs. 2-8, 12, 13, paragraphs 41, 41-43, 52, 55.
providing form field values from a matched private form template to the client device in order for the client device to populate the form in the screenshot.  
As discussed above, Tillberg in view of Smith teaches the matched form template and the form in the screenshot. Tillberg in view of Smith does not specifically disclose providing the field values from the matched private form template to the client to populate the form.
However, Eigner teaches in the field related to relate generally to the field of electronic management of information, and more particularly to populating user information on an electronic form, document, webpage or electronic media. Eigner, paragraph 2. Eigner, which is analogous to the claimed invention because Eigner is directed toward populating user information on an electronic form, teaches that, for providing the field values from the matched private form template (the data from the user profile is the data from the same (matched) user (private) form template) to the client to populate the form) or other forms. The browser extension 502 may provide a popup menu 508 with a Copy Button 510 to copy fields to the user profile, as well as a Fill Fields Button 512 to populate data from the user profile to the form 112b (providing the field values from the matched private form template (the data from the user profile is the data from the same (matched) user (private) form template) to the client to populate the form). The information may be extracted and populated even for a complete form that spans numerous pages. Blank forms and documents and other user information may also be directly uploaded to the system, where the form or document and its fields can be captured, mapped and stored as templates. For example, a credit card application form may be uploaded to the system and stored in the Document Library Database, with the form fields identified so they can be mapped to the corresponding user fields in the database, either manually or using automatic mapping techniques. Eigner, Figs. 2-8, 12, 13, paragraphs 41, 41-43, 52, 55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Tillberg to include the server comprising a memory and a processor and the private form template database comprising a plurality of private form templates from a plurality of different applications, 

Regarding claim 2, which depends from claim 1 and recites:
wherein the application providing the form is different from the applications associated with the private form templates in the private form template database.  
Tillberg in view of Eigner and Smith teach the server of claim 1, from which claim 2 depends, including the application providing the form and the private form templates in the private form template database. Please also see above rejection of claim 1.  As similarly discussed above, Tillberg does not specifically disclose the application providing the form. 
However, Smith teaches that the user is presented with registration or enrollment forms. These can be accessed through (F44.1b1) websites (F44.1b2) social networks, (F44.1b3) stores or businesses, (F44.1b4) at government agency registration sites or desks or kiosks, or (F44.1b5) through other access points provided by data 
Tillberg in view of Smith does not specifically disclose that application providing the form being displayed includes an application that is different from other applications providing forms that are already associated with the private form templates in the private form template database.
However, Eigner teaches that if the user completes a form 112b displayed on an internet-browser application (application providing the form being displayed includes an application that is different from other applications providing forms that are already associated with the private form templates in the private form template database), the application may include a browser extension 502 to allow for the form 112b, fields 504 and content 506 of the fields to be captured, extracted, organized, classified and uploaded to the user's database for future use on the same or other forms (private form template database includes a plurality of private form templates from a plurality of different associated applications, including associated applications that are different from the application providing the displayed form that is to be captured, extracted, organized, classified and uploaded to the user's database for future use). The browser extension 502 may provide a popup menu 508 with a Copy Button 510 to copy fields to private form template database comprising a plurality of private form templates from a plurality of different associated applications, including associated applications different than the application providing the displayed form). For example, a credit card application form may be uploaded to the system and stored in the Document Library Database, with the form fields identified so they can be mapped to the corresponding user fields in the database, either manually or using automatic mapping techniques. Eigner, paragraphs 41, 41-43, 40, 46-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Tillberg to include the server memory and processor, the private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user and providing the field values from the matched private form template to the client to populate the form and where the application providing the form being displayed includes an application that is different from other applications providing forms that are already associated with the private form templates in the private form template database of Eigner and to receive the form image from the client screenshot of the application page from the application including a form requiring input of Smith, with a reasonable 

Regarding claim 3, which depends from claim 1 and recites:
wherein the application providing the form is a web application accessed by the client device.  
Tillberg in view of Eigner and Smith teach the server of claim 1, from which claim 3 depends. As similarly discussed above with respect to claim 1, Tillberg does not specifically disclose the application providing the form is a web application accessed by the client device. 
However, Smith teaches that, This method will enable an accurate pairing, and will work in tandem with a web browser's auto-fill features. The simplest embodiment of the invention enables data capture as a user operates the invention through use of a browser extension to examine form fields on a web page (application providing the form is a web application accessed by the client device) as responses or entries into the form fields are entered. Image capture, OCR and key logging as discussed and included in some embodiments of the invention may either be bypassed or used as a confirmation for data returned if a browser extension and API calls are implemented upon a data capture form posted over the Internet. Smith, Figs. 1-4, paragraphs 18, 23, 24, 26, 40, 55, 61, 63, 65. 
application providing the form is a web application accessed by the client device) social networks, (F44.1b3) stores or businesses, (F44.1b4) at government agency registration sites or desks or kiosks, or (F44.1b5) through other access points provided by data consumers for users to enter responses into forms or templates. Smith, Figs. 1-4, paragraphs 61, 65, 63, 55, 40, 24, 23, 26.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Tillberg to include the server comprising a memory and a processor, the private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user and providing the field values from the matched private form template to the client to populate the form of Eigner and the feature to receive the form image from the client screenshot of the application page from the application including a form requiring input, where the application providing the form is a web application accessed by the client device of Smith, with a reasonable expectation of success, in order to enable the server computer to assist the user in staying organized and keeping on top of all the information submitted and in order to offer access to data entry forms that can accept input into the form from a user who is accumulating and posting entries to a data store. Eigner, para 4-9, 95. Smith, Figs 1-4, paragraphs 65, 61, 63, 55, 44, 40, 24.

Regarding claim 4, which depends from claim 1 and further recites:
wherein said processor is further configured to: extract labels and form field names from the form; correlate the labels with the form field names; and use the correlated labels and form field names to extract the form template.  
Tillberg in view of Eigner and Smith teach the server of claim 1, from which claim 4 depends, including the processor configured to extract the form template from the screenshot. Please also see above rejection of claim 1.
Tillberg teaches that needed forms are acquired 305 in-electronic format, including blank paper forms 310, electronic blank forms 312, and used paper forms 314, the paper forms being scanned to transform them into electronic versions or scans (form image), preferably at 300 dpi or greater. Tillberg, paragraphs 78, 61. The automatic generation of templates for use in a visualization and editing environment consists of a set of computerized steps that utilize sub-processes from Fingerprinting and OCR analysis (extract the form template from the form image). These sub processes are coupled together to provide highly defined templates, generally saving considerable time and effort in the template generation phase of the whole form identification process. Tillberg, Figs 2, 3, 8, 9, 11, paragraphs 102,103, 114. As shown in FIG. 8, after the needed forms are acquired 805 in electronic format from blank paper forms 810, electronic blank forms 812, and/or used paper forms 814, field positions are located 820 based on the identification of lines, corners, and boxes. Next, field boundaries are generated 825. Character strings from within those fields are recognized 830 and linked to the field boundaries, then the fields are identified 835 with field names extract labels and form field names from the form; correlate the labels with the form field names). The positions of the fields and the related character strings may be edited and validated during an optional user quality control and editing step 850, after which the form definitions and templates (extract labels and form field names from the form; correlate the labels with the form field names, and use the correlated labels and form field names to extract the form template) are stored 855. The automatic generation of templates for use in a visualization and editing environment consists of a set of computerized steps that utilize sub-processes from Fingerprinting and OCR analysis. These sub processes are coupled together to provide highly defined templates, generally saving considerable time and effort in the template generation phase of the whole form identification process. Tillberg, Figs 2, 3, 8, 9, 11, paragraphs 102,103, 114.
It would have been obvious to one of ordinary skill in the art to apply the form template extraction from the form image and extract labels and form field names from the form, correlate the labels with the form field names, and use the correlated labels and form field names to extract the form template of Tillberg to the form screenshot image of Smith and the server, private form template database with a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user and providing the field values from the matched private form template to the client to populate the form of Eigner, with a reasonable expectation of success, in order to achieve a high form identification rate and accuracy of alignment for data extraction from specific fields within identified forms, assist the user in staying organized and keeping on top of all the 


Regarding claim 6, which depends from claim 1 and recites:
wherein the extracted form template includes labels and form field names without form field values; and wherein the plurality of private form templates from the plurality of different applications include labels, form field names and form field values, with the form field values corresponding to the data previously filled in for the user.
Tillberg in view of Eigner and Smith teach the server of claim 1, from which claim 6 depends, including the extracted form template and the plurality of private form templates from the plurality of different applications with the form field values corresponding to the data previously filled in for the user. Please also see above rejection of claim 1. As similarly discussed above, Tillberg teaches that needed forms are acquired 305 in-electronic format, including blank paper forms 310, electronic blank forms 312, and used paper forms 314, the paper forms being scanned to transform them into electronic versions or scans (form image), preferably at 300 dpi or greater. Tillberg, paragraphs 78, 61. The automatic generation of templates for use in a visualization and editing environment consists of a set of computerized steps that utilize sub-processes from Fingerprinting and OCR analysis (extracted template from the form image). These sub processes are coupled together to provide highly defined templates, generally saving considerable time and effort in the template generation phase of the whole form identification process. Tillberg, Figs 2, 3, 8, 9, 11, paragraphs 102,103, 114. As shown in FIG. 8, after the needed forms are acquired 805 in electronic format from blank paper forms 810, electronic blank forms 812 (extracted form template from the form image includes labels and form field names without form field values), and/or used paper forms 814, field positions are located 820 based on the identification of lines, corners, and boxes. Next, field boundaries are generated 825. Character strings from within those fields are recognized 830 and linked to the field boundaries, then the fields are identified 835 with field names and locations and optionally linked to metadata 840 associated with the fields (extracted form template from the form image includes labels and form field names without form field values). The positions of the fields and the related character strings may be edited and validated during an optional user quality control and editing step 850, after which the form definitions and templates (extracted form template from the form image includes labels and form field names without form field values) are stored 855. Tillberg, Figs 2, 3, 8, 9, 11, paragraphs 102, 103, 114. 
It would have been obvious to one of ordinary skill in the art to apply the form template extraction from the form image where the extracted form template from the form image includes labels and form field names without form field values of Tillberg to the form screenshot image of Smith and using the server, private form template database with a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user and providing the field values from the matched private 
Thus, Tillberg in view of Smith teaches extracted form template includes labels and form field names without form field values. As similarly discussed above with respect to claim 1, Tillberg in view of Smith does not specifically disclose the plurality of private form templates from the plurality of different applications include labels, form field names and form field values, with the form field values corresponding to the data previously filled in for the user.
However, Eigner teaches that, for example, as illustrated in FIG. 5, if the user completes a form 112b displayed on an internet-browser application, the application may include a browser extension 502 to allow for the form 112b, fields 504 and content 506 of the fields to be captured, extracted, organized, classified and uploaded to the user's database (private form template database comprising a plurality of private form templates from a plurality of different applications, include form fields and form field values, with the form field values corresponding to the data previously filled in for the user) for future use on the same or other forms. The browser extension 502 may provide a popup menu 508 with a Copy Button 510 to copy fields to the user profile, as well as a Fill Fields Button 512 to populate data from the user profile to the form 112b. 
FIG. 5 is a screen shot of a graphical user interface (displayed form 112b to be captured, extracted, organized, classified and uploaded to the user's database (private form template database) includes labels, form field names and form field values, with the form field values corresponding to data previously filled in for the user for future use on the same or other forms) illustrating a browser extension for implementing the inventive system, according to one embodiment. Eigner, Figs. 2-8, 12, 13, paragraphs 19, 41, 41-43, 52, 55.
It would have been obvious to one of ordinary skill in the art to apply the form template extraction from the form image where the extracted form template from the form image includes labels and form field names without form field values of Tillberg to the form screenshot image of Smith and using the server, private form template database with a plurality of private form templates from a plurality of different applications, with each private form template having user data associated therewith previously filled in for the user and providing the field values from the matched private form template to the client to populate the form, where the plurality of private form 

Claims 10-13 and 15 recite methods that substantially parallel the servers recited by claims 1-4 and 6. Therefore, the analysis discussed above with respect to claims 1-4 and 6 also applies to claims 10-13 and 15, respectively. Accordingly, claims 10-13 and 15 are rejected under substantially the same rationale as set forth above with respect to claims 1-4 and 5, respectively. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. US 2014/0032267 A1, published January 30, 2014) hereinafter Smith in view of Tillberg et al. (Pub. No. US 2007/0168382) hereinafter Tillberg and Eigner et al. (Pub. No. US 2014/0122988 A1, published May 1, 2014) hereinafter Eigner.

Regarding claim 19, Smith teaches:
A method for operating a client computing device (i.e., the invention described herein enables the user to interact with a keyboard or other virtual or physical character input or generation device associated with the user's electronic device in a structured manner to store, log, assign, index, and organize data. A user of the invention inputs alphanumeric characters into templates and forms on a local device, a remote device, or into web or cloud service.  Smith, Figs. 2-8, paragraph 16.) comprising: 
displaying an application page from an application, with the application page including a form requiring data to be filled in by the user; 
generating a screenshot of the application page prior to the form being filled in with the data; 
 (i.e., FIG. 4 is a diagram of processing options or steps involved in implementing the invention. With (F44.1) an entity is accessed by a user through an electronic device and (F44.1a) the user registers and authenticates on the device; then (F44.1b) the user is presented with registration or enrollment forms. These can be accessed through (F44.1b1) websites (F44.1b2) social networks, (F44.1b3) stores or businesses, (F44.1b4) at government agency registration sites or desks or kiosks, or (F44.1b5) through other access points provided by data consumers for users to enter responses into forms or templates (a client device having a display associated therewith and configured to: display an application page from an application, with the application page including a form requiring data to be filled in by a user). Smith, Figs. 1-4, paragraphs 61, 65, 63, 55, 40, 24.
and generate a screenshot of the application page with the data entry form), and the optical character recognition process can be initiated to identify field labels and data entry field masks types and ranges. These are compared through an algorithm with field labels and associated data entry field masks types and ranges already in the data store. If a field label along with its data entry masks types and ranges is not already in the data store, the newly discovered field label is appended to the field label list along with its data entry masks types and ranges. Smith, Figs 1-4, paragraphs 65, 61, 63, 55, 44, 40, 24.
Thus, Smith discloses that a user instructs the device to initiate the screen capture of the application page with the data entry form. According to the Smith disclosure, the form screen capture is initiated when the user instructs, which may be before or after data has been filled into the form. Smith, Figs 1-4, paragraphs 65, 61, 63, 55, 44, 40, 24. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application that the data entry form screen capture initiated by the user instruction of Smith is performed on the current state of the form when the user instructs, including before, after or while data is filled into the form. One of ordinary skill in the art would be motivated perform the data entry screen capture on the form when ;
transmitting the screenshot of the application page to a server that includes a private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user; 
receiving, from the server, a matched private form template based on the server comparing a form template extracted from the screenshot to the private form template database for a match; and 
As similarly discussed above, Smith teaches the generating the form screenshot image and extracting field labels, data entry field masks types and ranges to compare through an algorithm with field labels and associated data entry field masks types and ranges already in the data store for a match. Smith, Figs.1-4, paragraphs 65, 61, 63, 55, 44, 24. Smith does not specifically disclose transmitting the form screenshot image to 24QADDMG18-A1035US (96076)the server, that includes a private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user, receiving, from the form template server, a matched private form template based on the 
However, as similarly discussed above, Tillberg teaches FIG. 3 is a flowchart of an embodiment of the process for generating templates and template definitions according to one aspect of the present invention. In FIG. 3, needed forms are acquired 305 in-electronic format, including blank paper forms 310, electronic blank forms 312, and used paper forms 314, the paper forms being scanned to transform them into electronic versions or scans (scanning, inputting and transmitting the form image to 24QADDMG18-A1035US (96076)the form template server), preferably at 300 dpi or greater. This process is similar to that used to acquire electronic copies of the unidentified forms of interest, as discussed in conjunction with in FIG. 10. Tillberg, paragraphs 78, 61, 176.
The automatic generation of templates for use in a visualization and editing environment consists of a set of computerized steps that utilize sub-processes from Fingerprinting and OCR analysis (form template extracted from the form image). These sub processes are coupled together to provide highly defined templates, generally saving considerable time and effort in the template generation phase of the whole form identification process. In particular, lines are detected using the line identification process and another algorithm is used to find intersections, which are then automatically analyzed to determine field boundaries or boxes. The field boundary determination consists of the following steps: [0104] 1. Extract all intersection points and line endpoints. Tillberg, Figs 3, 8, 9, paragraphs 103-114, 78.
In one embodiment, the process of the present invention comprises the steps of identifying the form by comparison to a dictionary of template forms, isolating the receiving, from the form template server, a matched form template based on the form template server comparing a form template extracted from the form image to the form template database (dictionary storing form templates) for a match). Tillberg, paragraphs 30, 28-30, 176. "Positive Identification Score (PID)" means the score during Fingerprinting below which a correct template hit is indicated, meaning that the scan has been matched to the correct template (receiving, from the form template server, a matched form template based on the form template server comparing a form template extracted from the form image to the form template database (dictionary storing form templates) for a match). Tillberg, paragraphs 67, 28-30. Tillberg teaches that the invention (form template server) may be implemented on any of the many platforms known in the art, including, but not limited to, MacIntosh, Sun, Windows or Linux PC, Unix, and other Intel X-86 based machines, and in the preferred embodiment is implemented on a Windows and Linux PC based machines, including desktop, workstation, laptop and server (form template server) computers. Tillberg, paragraph 176.
It would have been obvious to one of ordinary skill in the art to apply the form template extraction from the form image of Tillberg to the form screenshot image of 
Thus, Smith in view of Tillberg teaches scanning, inputting and transmitting the form screenshot image to 24QADDMG18-A1035US (96076)the form template server, receiving, from the form template server, a matched form template based on the form template server comparing a form template extracted from the form screenshot image to the form template database for a match. Smith in view of Tillberg does not specifically disclose including a private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user.
However, Eigner teaches in the field related to relate generally to the field of electronic management of information, and more particularly to populating user information on an electronic form, document, webpage or electronic media. Eigner, paragraph 2. Eigner, which is analogous to the claimed invention because Eigner is directed toward populating user information on an electronic form, teaches that, for example, as illustrated in FIG. 5, if the user completes a form 112b displayed on an internet-browser application, the application may include a browser extension 502 to allow for the form 112b, fields 504 and content 506 of the fields to be captured, extracted, organized, classified and uploaded to the user's database (private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user) for future use on the same or other forms. The browser extension 502 may provide a popup menu 508 with a Copy Button 510 to copy fields to the user profile, as well as a Fill Fields Button 512 to populate data from the user profile to the form 112b. The information may be extracted and populated even for a complete form that spans numerous pages. Blank forms and documents and other user information may also be directly uploaded to the system, where the form or document and its fields can be captured, mapped and stored as templates (private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user). For example, a credit card application form may be uploaded to the system and stored in the Document Library Database, with the form fields identified so they can be mapped to the corresponding user fields in the database, either manually or using automatic mapping techniques. Eigner, Figs. 2-8, 12, 13, paragraphs 41, 41-43, 52, 55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method for generating the form screenshot image and extracting field labels, data entry field masks types and ranges to compare through an algorithm with field labels and associated data entry field masks types and ranges already in the data store for a match of Smith to include transmitting the form image to 24QADDMG18-A1035US (96076)the form template server, extracting the form template from the form image, comparing the extracted form template to a form template dictionary database for a match and receiving, from the form template server, a matched form template based on the form template server comparing a form template  of Tillberg and the private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user of Eigner, with reasonable expectation of success, in order to achieve a high form identification rate and accuracy of alignment for data extraction from specific fields within identified forms and to address the numerous circumstances in which a user is required to provide personal information, financial information, forecasts, categorized expenditures, etc., in a specific format or in accordance with specific forms, etc. and to assist the user in staying organized and keeping on top of all the information, deadlines and applications submitted. Tillberg, paragraph 29. Eigner, paragraphs 4, 9, 4-9.
obtaining form field values from the matched private form template; and 
populating the displayed form with the form field values from the matched private form template.  
As discussed above, Smith in view of Tillberg teaches the matched form template and the form in the screenshot. Smith in view of Tillberg does not specifically disclose obtaining form field values from the matched private form template and populating the displayed form with the form field values from the matched private form template.
However, Eigner teaches in the field related to relate generally to the field of electronic management of information, and more particularly to populating user information on an electronic form, document, webpage or electronic media. Eigner, paragraph 2. Eigner, which is analogous to the claimed invention because Eigner is directed toward populating user information on an electronic form, teaches that, for obtaining field values from the matched private form template (the data from the user profile is the data from the same (matched) user (private) form template) and populating the displayed form with the form field values from the matched private form template) or other forms. The browser extension 502 may provide a popup menu 508 with a Copy Button 510 to copy fields to the user profile, as well as a Fill Fields Button 512 to populate data from the user profile to the form 112b (obtaining field values from the matched private form template (the data from the user profile is the data from the same (matched) user (private) form template) and populating the displayed form with the form field values from the matched private form template). The information may be extracted and populated even for a complete form that spans numerous pages. Blank forms and documents and other user information may also be directly uploaded to the system, where the form or document and its fields can be captured, mapped and stored as templates. For example, a credit card application form may be uploaded to the system and stored in the Document Library Database, with the form fields identified so they can be mapped to the corresponding user fields in the database, either manually or using automatic mapping techniques. Eigner, Figs. 2-8, 12, 13, paragraphs 41, 41-43, 52, 55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method for generating the 

Regarding claim 20, which depends from claim 19 and recites:
wherein the application providing the form being displayed by the client device is different from the applications associated with the private form templates in the private form template database.  
Smith in view of Tillberg and Eigner teach the method of claim 19, from which claim 20 depends, including the application providing the form being displayed by the client device and the private form templates in the private form template database. Please also see above rejection of claim 19.  As similarly discussed above, Smith teaches that the user is presented with registration or enrollment forms. These can be accessed through (F44.1b1) websites (F44.1b2) social networks, (F44.1b3) stores or businesses, (F44.1b4) at government agency registration sites or desks or kiosks, or (F44.1b5) through other access points provided by data consumers for users to enter responses into forms or templates. Smith, Figs. 1-4, paragraphs 61, 65, 63, 55, 24. Thus, the application providing the form being displayed and captured in the generated screenshot image by the client device of Smith includes many different website applications, social networking applications, business applications and government agency applications, all of which are different from each other and each of which can be associated with the images and fields in the data store being searched for a match. 
Smith in view of Tillberg does not specifically disclose that application providing the form being displayed includes an application that is different from other applications providing forms that are already associated with the private form templates in the private form template database.
However, Eigner teaches that if the user completes a form 112b displayed on an internet-browser application (application providing the form being displayed includes an application that is different from other applications providing forms that are already associated with the private form templates in the private form template database), the application may include a browser extension 502 to allow for the form 112b, fields 504 and content 506 of the fields to be captured, extracted, organized, classified and uploaded to the user's database for future use on the same or other forms (private form template database includes a plurality of private form templates from a plurality of different associated applications, including associated applications that are different from the application providing the displayed form that is to be captured, extracted, organized, classified and uploaded to the user's database for future use). The browser extension 502 may provide a popup menu 508 with a Copy Button 510 to copy fields to the user profile, as well as a Fill Fields Button 512 to populate data from the user profile to the form 112b. The information may be extracted and populated even for a complete form that spans numerous pages. Blank forms and documents and other user information may also be directly uploaded to the system, where the form or document and its fields can be captured, mapped and stored as templates (private form template database comprising a plurality of private form templates from a plurality of different associated applications, including associated applications different than the application providing the displayed form). For example, a credit card application form may be uploaded to the system and stored in the Document Library Database, with the form fields identified so they can be mapped to the corresponding user fields in the database, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method for generating the form screenshot image and extracting field labels, data entry field masks types and ranges to compare through an algorithm with field labels and associated data entry field masks types and ranges already in the data store for a match of Smith to include transmitting the form image to 24QADDMG18-A1035US (96076)the form template server, extracting the form template from the form image, comparing the extracted form template to a form template dictionary database for a match and receiving, from the form template server, a matched form template based on the form template server comparing a form template extracted from the form image to the form template database for a match of Tillberg and the private form template database comprising a plurality of private form templates from a plurality of different applications, with each private form template having different user data associated therewith previously filled in for a user and obtaining field values from the matched private form template and populating the displayed form with the form field values from the matched private form template, where the application providing the form being displayed includes an application that is different from other applications providing forms that are already associated with the private form templates in the private form template database of Eigner, with reasonable expectation of success, in order to achieve a high form identification rate and accuracy of alignment for data extraction from specific fields within identified forms and to address the numerous circumstances in which a user is required to provide personal information, financial information, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (Pub. No. US 2016/0253504); 
Hu (Pub. No. US 2019/0220508); 
Craven et al. (Pub. No. US 2014/0372860);
Technical Support for the Active Templates Program, SoftPro Technologies, Inc., Sponsored by DARPA, AFRL-IF-RS-TR, Authors Lawrence G. Lafferty, Carl S. Lizza, 62 pages, June 2005;
Personal Ontology Creation Visualization for Personal Interaction Management System, by Akrivi Katifori, Costas Vassilakis, Ilias Daradimos, George Lepouras, Yannis Ioannidis, Dept of Informatics, University of Athens, Panepistimioupolis, Ilissia 157 84, 9 pages, April 2008

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144